             Case 4:19-cv-01106 Document 1-1 Filed on 03/26/19 in TXSD Page 1 of 1


  From:    Dow, David R DDow@Central.UH.edu
Subject:   spiritual advisor for patrick murphy
   Date:   February 28, 2019 at 2:09 PM
     To:   Sharon.Howell@tdcj.texas.gov
    Cc:    Newberry, Jeff jrnewber@Central.UH.EDU


       sharon --

       you may be aware that i represent patrick murphy, who is scheduled to be executed on
       march 28. i am writing about the issue of a spiritual advisor.

       murphy is a buddhist. his spiritual advisor is reverend hui-yong shih. murphy would like
       hui-yong to be present with him in the execution chamber because murphy’s faith teaches
       that, in order to enter into what he understands to be the “pure land,” he must focus on the
       buddha at the time of death, and reverend shih’s presence in the chamber would make that
       possible.

       murphy’s religion also dictates that the body of a deceased person not be disturbed for seven
       days after the person has died. we realize asking this of TDCJ is a long shot (but i am
       nevertheless asking anyway), but, as a fallback position, reverend shih has advised murphy
       it would suffice to honor this tradition for his body not to be disturbed for seven minutes
       after he is killed. murphy’s believes that the chaplain who is ordinarily present in the
       execution chamber during executions holds the toe of the person who is being killed until he
       dies. however, because being touched at the time he dies would violate his belief that his
       body should not be disturbed, murphy also requests that the chaplain, if present, not touch
       him.

       i am happy to arrange a time to chat about these requests. i think they are reasonable and
       hope we can address them administratively rather than through litigation.

       my usual thanks for your attention,

       -- drd


       David R. Dow
       Cullen Professor, University of Houston Law Center
       Rorschach Visiting Professor of History, Rice University
       4604 Calhoun Rd., Houston, TX 77204-6060
       713-743-2171, DDow@UH.edu
       www.davidrdow.com, @drdow
       assistant: Lillian A. White, LAWhite@central..uh.edu, 713-743-7674




                                                    21
